Citation Nr: 1137571	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-35 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial higher rating for a left knee disorder, rated 10 percent disabling from June 24, 2005 to March 8, 2006; 100 percent disabling from March 9, 2006, to April 30, 2006; and 10 percent disabling since May 1, 2006.

2.  Entitlement to an initial higher rating for a right knee disorder, currently rated 10 percent disabling since June 24, 2005.

3.  Entitlement to an initial higher rating for low back disorder, rated 10 percent disabling from June 24, 2005, to November 8, 2007; and 20 percent disabling since November 9, 2007.  

4.  Entitlement to an initial higher rating for a left shoulder disorder, rated 10 percent disabling since June 24, 2005.  

5.  Entitlement to an initial higher rating for rhinitis, rated 0 percent disabling since June 24, 2005.

6.  Entitlement to an initial higher rating for asthma, rated 30 percent disabling since July 17, 2008.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to November 1979 and from February 2003 to June 2005, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection and assigned 10 percent disability ratings for bilateral knee disorders (degenerative joint disease of the left and right knee) and a left shoulder disorder (residuals of a partial rotator cuff tear and early osteoarthritis).  That August 2005 RO rating decision also awarded noncompensable service connection for a low back disorder (degenerative joint disease and strain of the lumbosacral spine) and rhinitis (turbinate hypertrophy and chronic rhinitis, status post surgery).  Following the issuance of that decision, the Veteran changed residences and her claims folder was transferred to the RO in Montgomery, Alabama.  

In a subsequent December 2006 decision, the RO awarded a temporary total rating under 38 C.F.R. § 4.30 for the Veteran's left knee disorder, effective from March 6, 2006, to April 30, 2006, and assigned a 10 percent rating for that disability, effective May 1, 2006.  Thereafter, the RO issued a September 2007 decision that awarded an initial 10 percent rating for the Veteran's low back disorder, effective the date of service connection.  Then, in a July 2010 decision, the RO assigned a 20 percent rating for that service-connected disability, effective November 9, 2007.  However, as none of those awards represented a full grant of the benefits sought on appeal, the Veteran's claims remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993). 

Next, the Board acknowledges that April 2009 and September 2009 rating decisions denied the Veteran's claim for a TDIU.  She filed a timely notice of disagreement with respect to that issue and a statement of the case was prepared in July 2011.  The Veteran did not submit a substantive appeal.  However, her representative submitted correspondence, dated in August 2011, which the Board accepts as a timely substantive appeal of her TDIU claim.  The Board finds that claim has been effectively merged on appeal with the Veteran's left knee, right knee, low back, left shoulder, and rhinitis claims and the Board assumes jurisdiction over those issues.  

Additionally, after the Veteran had perfected her appeal for an initial compensable rating for rhinitis, she filed a separate claim for secondary service connection for asthma.  The RO then issued a rating decision granting service connection and assigning a 30 percent rating asthma and rhinitis, effective July 17, 2008.  Although the Veteran did not specifically appeal her asthma rating, the RO included it as an issue in the January 2011 and March 2011 supplemental statements of the case.  Subsequent statements from the Veteran and her representative indicate that she considers both the rating for asthma and the rating for rhinitis to be on appeal.  Accordingly, the Board finds that the filing of a timely substantive appeal is waived with respect to the Veteran's asthma claim and the Board assumes jurisdiction over both issues.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).

As a final introductory matter, the Board observes that, in an August 2011 written statement, the Veteran's representative essentially asserted new claims for earlier effective dates for service connection for asthma and gastroesophageal reflux disease (GERD).  Additionally, the representative argued that service connection was warranted for fibromyalgia, pursuant to the provisions of 38 C.F.R. § 3.317; and for stress incontinence, as secondary to the Veteran's low back disorder; and for posttraumatic stress disorder (PTSD).  As none of those claims has yet been developed for appellate review, they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of all seven issues on appeal.

Turning first to the Veteran's left and right knee, low back, and left shoulder claims, the record shows that she was last afforded a VA joints examination that addressed those issues in March 2010.  At that time, she reported that her left knee degenerative joint disease had worsened since her March 2006 arthroscopy, for which she had been assigned a temporary total rating for surgery warranting convalescence under the provisions of 38 C.F.R. § 4.30.  The Veteran also complained that the degenerative joint disease in her right knee had been exacerbated by her overuse of that joint to compensate for her left knee problems.  In terms of her current knee symptoms, the Veteran indicated that she suffered from chronic bilateral joint pain, which she rated as 8 out of 10 in terms of severity.  Additionally, she maintained that she experienced painful flare-ups multiple times per week, which were alleviated through medication and bed rest.  The Veteran also complained of bilateral knee locking, fatigue, weakness, and "giving way," which necessitated the use of both a cane and braces.  However, the Veteran denied any significant lack of endurance, discoloration, or temperature changes associated with her knee disorders.   

With respect to her low back disorder, the Veteran denied any history of surgery, but indicated that she had undergone multiple injections and physical therapy sessions, which had only made her symptoms worse.  She reported constant lower back pain, which averaged 8 out 10 in severity and was punctuated on a daily basis by "unbearable" painful flare-ups.  The Veteran further reported that her back pain radiated into her lower extremities and was only temporarily alleviated through medication and bed rest.  As additional low back symptoms, she complained of stiffness, fatigue, muscle spasms, weakness, limitation of motion, and stress incontinence.  However, she denied any significant numbness, paresthesias, bowel complaints, or related neurologicial deficits associated with her back disorder.  Additionally, the Veteran indicated that, unlike her knee conditions, her back disorder did not necessitate the use of a brace, transcutaneous electrical nerve stimulation (TENS) unit, or other orthotic devices.  

As for the etiology of her left shoulder disorder, the Veteran reported that she had torn her rotator cuff while on active duty in Iraq.  She indicated that, like her lower back, her left shoulder had not warranted surgery.  Nevertheless, the Veteran emphasized that she experienced significant symptoms associated with that joint, including constant pain with frequent flare-ups, weakness, stiffness, locking, lack of endurance, and intermittent temperature fluctuations.  However, she denied any history of left shoulder inflammatory arthritis or associated neurological complaints.

In addition to the above symptoms, the Veteran indicated that her knee, back, and shoulder disorders were all productive of significant impairment in terms of her ability to perform household chores, travel, and exercise.  However, she did not address the impact of those disorders on her employability.

On physical examination, the Veteran exhibited limitation of motion due to pain in her knees, back, and left shoulder.  However, none of those joints was productive of additional loss of motion or increased pain on repetitive testing.  Additionally, the Veteran displayed tenderness, grinding, and crepitus in both knees, but no observable deformity, edema, or warmth in either joint.  In her lumbar spine, mild spasms and muscle guarding were detected.  However, no muscle atrophy or ankylosis was observed.  Nor were any other significant musculoskeletal deficits shown with respect to any of her joint disorders.  Conversely, neurological deficits were observed in association with those disorders.  Indeed, notwithstanding the Veteran's lack of neurological complaints associated with her left shoulder, diminished reflexes were observed in her left upper extremity.  Similar neurological deficits were also palpable in both lower extremities.  

Based on the results of the clinical interview and the physical examination, the March 2010 VA examiner determined that the Veteran met the diagnostic criteria for bilateral knee degenerative joint disease, spondylosis and degenerative joint disease of the thoracic and lumbar spine, lumbar osteopenia, and clavicle spurring in the left shoulder associated with her in-service rotator cuff tear.  

After the VA examiner had submitted the initial report, the RO requested an addendum opinion regarding whether the Veteran had any left or right knee instability.  Additionally, in view of her demonstrated reflex deficits, the RO requested that the VA examiner conduct advanced neurological testing, to expressly include electromyography (EMG) and nerve conduction velocity studies.  Thereafter, the VA examiner rendered an December 2010 addendum opinion, indicating that the Veteran did not suffer from bilateral knee instability, as evident from her negative McMurray's test results.  However, notwithstanding the RO's express request for advanced neurological testing, the VA examiner indicated that such testing was unwarranted.  By way of explanation, the examiner noted that the administration of EMG and nerve conduction velocity studies would be "unnecessary and cruel" in light of the Veteran's fibromyalgia.  However, it does not appear that the examiner consulted the Veteran in making that determination.

The record thereafter shows that the Veteran has undergone additional VA outpatient treatment for knee, lumbar spine, and left shoulder problems.  Specifically, VA medical records dated in June 2010 show that she requested an orthopedic consultation for her low back symptoms and complained of increased shoulder pain.  Subsequent VA records show that, in January 2011, the Veteran sought treatment for increased pain in both knees and the lumbar spine.  Further treatment was recommended.  However, it is unclear whether the Veteran has obtained additional medical care as no VA records dated after February 2, 2011 have yet been associated with her claims folder.  As it appears that subsequent VA records may exist that are relevant to her claims, the Board finds that a remand is warranted in order to obtain those outstanding records.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

A remand is also warranted in order to afford the Veteran a new VA examination with respect to her bilateral knee, lumbar spine, and left shoulder disorders.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, while the Veteran's March 2010 VA joints examination is not overly stale, the record shows that she has sought subsequent treatment for worsening knee, back, and shoulder symptoms.  As it appears that there may have been a significant change in the Veteran's service-connected joint disorders, the Board finds that a new examination is needed to address the current severity of those conditions.  That new examination, in contrast with the one performed in March 2010, should expressly consider the Veteran's left shoulder, lumbar spine, and left shoulder disorders in the context of their history and, thus, include a review of all pertinent evidence in her claims folder.  38 C.F.R. § 4.1 (2010).  That new examination should also include advanced neurological testing.  As the RO previously recognized, such testing is vital to ensure the adequacy of the examination in light of the Veteran's documented reflex deficits.  38 U.S.C.A. § 5103A(a)(1); Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide a medical examination, it must provide an adequate one).  Moreover, while mindful of the March 2010 VA examiner's comments regarding the Veteran's fibromyalgia, the Board nevertheless finds that, on remand, she should be afforded the opportunity for EMG and nerve conduction velocity studies.  If the Veteran refuses such testing because of her fibromyalgia or for other reasons, that should be expressly noted in the examination report.

A new VA examination is also needed with respect to the Veteran's claims for increased ratings for rhinitis and asthma, which are respectively rated under Diagnostic Codes 6522 (allergic or vasomotor rhinitis) and 6602 (bronchial asthma).  Although those disorders were addressed during the Veteran's March 2010 VA examination, the examiner's report did not include findings that were fully responsive to the rating criteria found in the above diagnostic codes.  While the March 2010 examiner noted that the Veteran's rhinitis was productive of "60 to 70 percent obstruction of nasal airflow," the examiner did not specify whether that disorder was also manifested by polyps, which would warrant a higher rating under Diagnostic Code 6522.  Additionally, the March 2010 VA examiner did not perform pulmonary function tests (PFTs), as expressly contemplated in the rating criteria under Diagnostic Code 6602.  The Board observes that PFTs were also omitted during the Veteran's previous April 2009 VA respiratory examination.  In fact, it appears that she has not been afforded such testing since May 2006.  The Board recognizes that the Veteran has been noted to have a "gag reflex," which interferes with her ability to undergo PFTs.  Nevertheless, the Board finds that she should be afforded an additional opportunity for such testing on remand.  Moreover, it should be explained to her that such testing is critical to a fair adjudication of her asthma claim.  If the Veteran still declines the PFTs, her refusal should be expressly noted in the VA examiner's report.

Additionally, the examiner's report should take into account all pertinent evidence of record, including the results of the Veteran's prior VA respiratory examinations and her VA medical records, showing ongoing treatment for rhinitis, asthma, and related respiratory complaints.  38 C.F.R. § 4.1 (2010).  The Board notes that VA records dated in August 2010 show complaints of increased shortness of breath and associated symptoms.  The Veteran's complaints were made subsequent to her most recent VA examination, thereby suggesting that her respiratory disorders may have worsened since that time.  Thus, the Board finds that a VA examination is warranted to assess the current severity of those disorders.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Next, with respect to the Veteran's TDIU claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

The issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In addition to the aforementioned joint and respiratory disorders, the Veteran is service connected for PTSD, rated 50 percent disabling, and GERD, rated 10 percent disabling.  She also is in receipt of a 0 percent service-connected rating for lipoma of the left shoulder.  The Veteran's total combined disability rating is 80 percent.  Thus, she meets the percentage criteria for a consideration for a TDIU rating.  38 C.F.R. § 4.16(a) (2010).  Accordingly, the pertinent question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  To answer that question, the Board must consider the current severity of those disabilities, both singularly and jointly.  However, additional development is needed in order to ascertain the current severity of the Veteran's service-connected joint and respiratory disorders.  As that development could have bearing on the merits of the Veteran's TDIU claim, the Board considers that claim to be inextricably intertwined with the other issues on appeal.  Accordingly, consideration of the Veteran's TDIU claim must be deferred pending adjudication of her claims for increased ratings for her individual disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board also finds that an additional VA examination and opinion is warranted with respect to the Veteran's TDIU claim.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  The Veteran has submitted records from the Social Security Administration (SSA), indicating that she has been awarded disability benefits for her lumbar spine and psychiatric disorders.  However, while the SSA's findings constitute probative evidence with respect to the Veteran's TDIU claim, that determination is not dispositive or altogether binding on VA since the agencies have different disability requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991).

Additionally, the Board recognizes that the record includes a December 2008 report from a licensed professional behavioral counselor, indicating that the Veteran's PTSD symptoms render her totally and permanently disabled.  However, that private counselor examiner did not provide a rationale for the opinion or indicate that it was based on a review of the pertinent evidence of record.  Sklar v. Brown, 5 Vet. App. 140 (1993); 38 C.F.R. § 4.1 (2010) (to ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history).  The Board recognizes that claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, the Board considers it significant that, in addition to the private counselor's positive nexus opinion, the record contains a countervailing December 2008 VA psychiatric examination report, indicating that the Veteran's PTSD does not preclude employment.  The record also includes a January 2009 written statement from a treating chiropractor, opining that the Veteran's knee disorders alone do not prevent her from working.

In light of the foregoing, the Board finds that an additional VA examination and opinion is necessary to reconcile the conflicting determinations of the SSA, the private behavioral counselor, the VA psychiatric examiner, and the treating chiropractor with respect to the impact of the Veteran's service-connected psychiatric, low back, and knee disorders on her ability to obtain and maintain gainful employment.  That examination should also consider the occupational effects of the Veteran's other service-connected disorders, which have not been specifically addressed.  Additionally, that examination should be conducted by a licensed medical doctor in order to fully and fairly assess the merits of the Veteran's TDIU claim.  Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).   

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain and associate with the claims folder all records from the VA Central Alabama Health Care System, to expressly include the Montgomery-West and Tuskegee-East campuses, dated after February 2, 2011. 

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected bilateral knee, lumbar spine, and left shoulder disorders.  The claims folder must be reviewed by the examiner, and the examination report must note that the claims folder was reviewed.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant private, VA, and SSA records; the Veteran's May 2005, January 2006, and March 2010 VA examination reports; the December 2010 VA addendum opinion; and any lay evidence suggesting that Veteran's service-connected joint problems are worse than shown on her prior examinations.  The VA examiner's opinion should specifically address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's left and right knee, lumbar spine, and left shoulder disorders. 

b)  Distinguish whether the Veteran's left shoulder disorder affects her major or minor extremity by indicating whether she is right- or left-handed.

c)  Conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies with respect to the Veteran's left and right knees, lumbar spine, and left shoulder.  All ranges of motion should be expressed in degrees.

d)  State whether there is any favorable or unfavorable ankylosis, or instability, involving the Veteran's left and right knees, lumbar spine, or left shoulder.  

e)  Specify whether any left or right knee disorder is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace.

f)  State whether any left or right knee disorder is accompanied by recurrent subluxation or lateral instability, and whether any such subluxation or lateral instability is slight, moderate, or severe. 

g)  For each of the Veteran's service-connected left and right knee, lumbar spine, and left shoulder disorders, describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

h)  State whether any of the Veteran's service-connected joint disorders is manifested by painful flare-ups, and, if so, the frequency and duration of the flare-ups.  

i)  Specify whether any flare-ups with respect to the Veteran's left and right knees, lumbar spine, or left shoulder are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss. 

j)  State whether any left or right knee, lumbar spine, or left shoulder disorder is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as  complete and incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any low back disability neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.  If the Veteran declines to undergo EMG or nerve conduction velocity testing, indicate the reasons for her refusal in the examination report.

k)  Discuss whether any left or right knee, lumbar spine, or left shoulder disorder is productive of any additional functional impairment.  

l)  State what impact, if any, each of the Veteran's service-connected joint disorders has on her activities of daily living, including her ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2010).

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected rhinitis and asthma.  The claims folder must be reviewed by the examiner, and the examination report must note that the claims folder was reviewed.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the May 2006 VA PFT assessment; all other relevant private, VA, and SSA records; the Veteran's May 2005, April 2009, and March 2010 VA examination reports; and any lay evidence suggesting that her service-connected respiratory problems are worse than shown on prior examinations.  The VA examiner's opinion should specifically address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's rhinitis and asthma. 

b)  State whether the Veteran's rhinitis is accompanied by polyps.

c)  Indicate whether the Veteran's rhinitis is productive of complete obstruction of one or both nasal passages.  If there is less than total bilateral obstruction, specify the degree of obstruction, as a percentage, in each nasal passage.  

d)  Conduct all necessary tests, to include the following pulmonary function tests (PFTs) conducted post-bronchodilator therapy:  (i) Forced Expiratory Volume in one second (FEV-1); (ii) the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC); and (iii) Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  If the Veteran expressly declines to undergo PFTs, her refusal should be noted in the examination report.

e)  Specify whether the Veteran's asthma is manifested by any of the following:  (i) intermittent (at least three times per year) inhalational or oral bronchodilator therapy; (ii) daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication; (iii) at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic (oral or parenteral) corticosteroids; or (iv) more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

f)  State what impact, if any, each of the Veteran's service-connected respiratory disorders has on her activities of daily living, including her ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2010).

4.  After the above development is completed, schedule the Veteran for an examination with a licensed medical doctor to ascertain the impact of her service-connected disabilities (left and right knee, low back, and left shoulder disorders; rhinitis; asthma; PTSD; GERD; and left shoulder lipoma) on her ability to obtain and maintain gainful employment.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's service and post-service medical records; the December 2008 private behavioral counselor's opinion that the Veteran's psychiatric problems render her completely and totally disabled, the countervailing finding of the December 2008 VA examiner regarding the impact of the Veteran's PTSD on her unemployability; the January 2009 chiropractor's statement that the Veteran's knee problems do not preclude her from working; and the SSA records showing that she has been awarded disability compensation due to her back and psychiatric disorders.  Specifically, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either singularly or jointly, but without consideration of any nonservice-connected conditions and irrespective of her age, render her unable to secure or follow a substantially gainful occupation.  

5.  Then, readjudicate the claims.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that informs her of all pertinent rating criteria.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


